Case 1:17-cv-07959-GBD Document 76-3 Filed 09/19/19 Page 1 of 15




               EXHIBIT C
     Case
      Case1:17-cv-07959-GBD-DCF
            1:17-cv-07959-GBD Document
                                 Document
                                       76-361 Filed
                                                Filed09/19/19
                                                      04/15/19 Page
                                                                Page2 1ofof1514



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
AMARPREET DHALIWAL,                    :               Civil Action No. 1:17-cv-07959 (GBD)(DF)
                                       :
                        Plaintiff,     :
                                       :
              vs.                      :
                                       :
HYPR CORP. and GEORGE AVETISOV,
                                       :
                        Defendants.    :
                                       :
-------------------------------------- X

 DEFENDANT GEORGE AVETISOV AND NOMINAL DEFENDANT HYPR CORP.’S
FIRST AMENDED ANSWER TO PLAINTIFF’S COMPLAINT AND COUNTERCLAIM

       Defendant George Avetisov (“Avetisov”) and Nominal Defendant HYPR Corp.

(“HYPR”) (collectively, “Defendants”), by and through their undersigned attorneys, hereby

submit this Answer in response to the numbered paragraphs of Plaintiff Amarpreet Dhaliwal’s

(“Dhaliwal”) Complaint as follows:

                                 NATURE OF THE CLAIMS

       1.      Deny the allegations of ¶ 1.

       2.      Deny the allegations of ¶ 2.

       3.      Deny the allegations of ¶ 3, and refer the Court to the communication referenced

therein, attached to the Complaint as Exhibit B, for its complete and accurate contents.

       4.      Deny the allegations of ¶ 4, and refer the Court to the communication referenced

therein, attached to the Complaint as Exhibit C, for its complete and accurate contents.

       5.      Deny the allegations of ¶ 5, except admit that Avetisov and Dhaliwal signed a

document entitled “Hypercard Start-Up Agreement,” dated April 30, 2014, and refer the Court to

that document, attached to the Complaint as Exhibit A, for its complete and accurate contents.
      Case
       Case1:17-cv-07959-GBD-DCF
             1:17-cv-07959-GBD Document
                                  Document
                                        76-361 Filed
                                                 Filed09/19/19
                                                       04/15/19 Page
                                                                 Page3 2ofof1514



        6.      Deny the allegations of ¶ 6, except admit that HYPR (a) has over 25 million users,

(b) raised approximately $800,000 in an angel investment round, (c) raised $3 million in a seed

investment round, and (d) raised at least $8 million in a Series A investment round.

        7.      Deny the allegations of ¶ 7, except admit that Avetisov is the CEO of HYPR.

        8.      Paragraph 8 asserts argument and legal conclusions to which no response is

required. To the extent a response is required, Defendants deny the allegations in ¶ 8.

                        THE PARTIES, JURISDICTION AND VENUE

        9.      Deny knowledge or information sufficient to form a belief as to the truth of the

allegations of ¶ 9.

        10.     Admit the allegations of ¶ 10.

        11.     Admit the allegations of ¶ 11.

        12.     Paragraph 12 asserts argument and legal conclusions to which no response is

required. To the extent a response is required, Defendants deny the allegations in ¶ 12.

        13.     Paragraph 13 asserts argument and legal conclusions to which no response is

required. To the extent a response is required, Defendants deny the allegations in ¶ 13.

        14.     Paragraph 14 asserts argument and legal conclusions to which no response is

required. To the extent a response is required, Defendants do not contest that the Court has

personal jurisdiction over them, or that the Court is the correct venue for this dispute.

                             FACTS COMMON TO ALL CLAIMS

        15.     Deny the allegations of ¶ 15, except admit that (a) Dhaliwal met Avetisov in or

about April 2014, and (b) Avetisov was selling “BitsCards,” at the time, while also working on

other technology projects.

        16.     Deny the allegations of ¶ 16.




                                                 -2-
      Case
       Case1:17-cv-07959-GBD-DCF
             1:17-cv-07959-GBD Document
                                  Document
                                        76-361 Filed
                                                 Filed09/19/19
                                                       04/15/19 Page
                                                                 Page4 3ofof1514



       17.     Deny the allegations of ¶ 17, and refer the Court to the communication referenced

therein, attached to the Complaint as Exhibit B, for its complete and accurate contents.

       18.      Deny the allegations of ¶ 18, except admit that Avetisov and Dhaliwal signed a

document entitled “Hypercard Start-Up Agreement,” dated April 30, 2014, and refer the Court to

that document, attached to the Complaint as Exhibit A, for its complete and accurate contents.

       19.     Deny the allegations of ¶ 19.

       20.     Deny the allegations of ¶ 20, and refer the Court to the communication referenced

therein, attached to the Complaint as Exhibit G, for its complete and accurate contents.

       21.     Deny the allegations of ¶ 21, except admit that (a) HYPR has over 25 million

users, and refer the Court to the article referenced therein, attached to the Complaint as Exhibit I,

for its complete and accurate contents.

       22.     Deny the allegations of ¶ 22.

       23.     Deny the allegations of ¶ 23, except note that the first sentence of ¶ 23 asserts

argument and legal conclusions to which no response is required and to the extent the second

sentence refers to a written communication, the communication speaks for itself.

       24.     Paragraph 24 asserts argument and legal conclusions to which no response is

required. To the extent a response is required, Defendants deny the allegations in ¶ 24.

       25.     Deny the allegations of ¶ 25.

       26.     Paragraph 26 asserts argument and legal conclusions to which no response is

required. To the extent a response is required, Defendants deny the allegations in ¶ 26.

       27.     Deny the allegations of ¶ 27, and refer the Court to the communication referenced

therein, attached to the Complaint as Exhibit H, for its complete and accurate contents.




                                                 -3-
     Case
      Case1:17-cv-07959-GBD-DCF
            1:17-cv-07959-GBD Document
                                 Document
                                       76-361 Filed
                                                Filed09/19/19
                                                      04/15/19 Page
                                                                Page5 4ofof1514



         28.   Deny the allegations of ¶ 28, except admit that Avetisov called Dhaliwal

following receipt of Dhaliwal’s litigation demand letter.

         29.   Paragraph 29 asserts argument and legal conclusions to which no response is

required. To the extent a response is required, Defendants decline to answer on the grounds that

the information may be protected by the attorney client privilege and/or attorney work product

protection.

                                 FIRST CAUSE OF ACTION

                                       (Breach of Contract)

         30.   Defendants incorporate their responses to each and every allegation, as set forth

above.

         31.   Paragraph 31 asserts argument and legal conclusions to which no response is

required. To the extent a response is required, Defendants deny the allegations in ¶ 31.

         32.   Paragraph 32 asserts argument and legal conclusions to which no response is

required. To the extent a response is required, Defendants deny the allegations in ¶ 32.

         33.   Paragraph 33 asserts argument and legal conclusions to which no response is

required. To the extent a response is required, Defendants deny the allegations in ¶ 33.

         34.   Paragraph 34 asserts argument and legal conclusions to which no response is

required. To the extent a response is required, Defendants deny the allegations in ¶ 34.

         35.   Paragraph 35 asserts argument and legal conclusions to which no response is

required. To the extent a response is required, Defendants deny the allegations in ¶ 35.

         36.   Paragraph 36 asserts argument and legal conclusions to which no response is

required. To the extent a response is required, Defendants deny the allegations in ¶ 36.

         37.   Paragraph 37 asserts argument and legal conclusions to which no response is

required. To the extent a response is required, Defendants deny the allegations in ¶ 37.


                                                -4-
      Case
       Case1:17-cv-07959-GBD-DCF
             1:17-cv-07959-GBD Document
                                  Document
                                        76-361 Filed
                                                 Filed09/19/19
                                                       04/15/19 Page
                                                                 Page6 5ofof1514



         38.    Paragraph 38 asserts argument and legal conclusions to which no response is

required. To the extent a response is required, Defendants deny the allegations in ¶ 38.

                                 SECOND CAUSE OF ACTION

                     (Unjust Enrichment, in the alternative, against Defendants)

         39.    Defendants incorporate their responses to each and every allegation, as set forth

above.

         40.    Paragraph 40 asserts argument and legal conclusions to which no response is

required. To the extent a response is required, Defendants deny the allegations in ¶ 40.

         41.    Paragraph 41 asserts argument and legal conclusions to which no response is

required. To the extent a response is required, Defendants deny the allegations in ¶ 41.

                                  THIRD CAUSE OF ACTION

                                        (Declaratory Judgment)

         42.    Defendants incorporate their responses to each and every allegation, as set forth

above.

         43.    Paragraph 43 asserts argument and legal conclusions to which no response is

required. To the extent a response is required, Defendants deny the allegations in ¶ 43.

         44.    Paragraph 44 asserts argument and legal conclusions to which no response is

required. To the extent a response is required, Defendants deny the allegations in ¶ 44.

                                        PRAYER FOR RELIEF

         The Prayer for Relief describes the relief sought by Plaintiff and does not require a

responsive pleading. To the extent a response is required, Defendants hereby deny that Plaintiff

is entitled to any relief whatsoever.




                                                 -5-
     Case
      Case1:17-cv-07959-GBD-DCF
            1:17-cv-07959-GBD Document
                                 Document
                                       76-361 Filed
                                                Filed09/19/19
                                                      04/15/19 Page
                                                                Page7 6ofof1514



                       DEFENSES AND AFFIRMATIVE DEFENSES

       Unless otherwise specified, all defenses and affirmative defenses are asserted as to all

causes of action and on behalf of all Defendants. Assertion by any Defendant of any affirmative

defense or any other defense shall not be deemed a concession that such Defendant has the

burden of proof with respect to any of them.

                             FIRST AFFIRMATIVE DEFENSE
                                 (Failure to State a Claim)

       The Complaint fails to state a claim upon which relief can be granted.

                            SECOND AFFIRMATIVE DEFENSE
                                     (Misjoinder)

                                   (Asserted by HYPR Corp.)

       HYPR Corp. is improperly joined as a Defendant in this action.

                           THIRD AFFIRMATIVE DEFENSE
                    (Unenforceable Due To Vagueness or Indefiniteness)

       The claims alleged in the Complaint are barred, in whole or in part, because the April 30,

2014 “Agreement” is unenforceable due to vagueness or indefiniteness.

                          FOURTH AFFIRMATIVE DEFENSE
                       (Unenforceable Due To Lack of Consideration)

       The claims alleged in the Complaint are barred, in whole or in part, because the April 30,

2014 “Agreement” is unenforceable due to a lack of consideration.

                             FIFTH AFFIRMATIVE DEFENSE
                 (Failure to Perform and Failure to Tender Consideration)

       The claims alleged in the Complaint are barred, in whole or in part, because the April 30,

2014 “Agreement” is unenforceable due to Plaintiff’s failure to perform and failure to tender

consideration.




                                               -6-
      Case
       Case1:17-cv-07959-GBD-DCF
             1:17-cv-07959-GBD Document
                                  Document
                                        76-361 Filed
                                                 Filed09/19/19
                                                       04/15/19 Page
                                                                 Page8 7ofof1514



                                SIXTH AFFIRMATIVE DEFENSE
                                          (Waiver)

          The claims alleged in the Complaint are barred, in whole or in part, by the doctrine of

waiver.

                              SEVENTH AFFIRMATIVE DEFENSE
                                         (Laches)

          The claims alleged in the Complaint are barred, in whole or in part, by the doctrine of

laches.

                               EIGHTH AFFIRMATIVE DEFENSE
                                 (Impossibility or Impracticability)

          The claims alleged in the Complaint are barred, in whole or in part, by the doctrines of

impossibility or impracticability.

                                NINTH AFFIRMATIVE DEFENSE
                                    (Frustration of Purpose)

          The claims alleged in the Complaint are barred, in whole or in part, by the doctrine of

frustration of purpose.

                               TENTH AFFIRMATIVE DEFENSE
                                      (Abandonment)

          The claims alleged in the Complaint are barred, in whole or in part, because Plaintiff

abandoned the proposed partnership or enterprise.

                             ELEVENTH AFFIRMATIVE DEFENSE
                                      (Withdrawal)

          The claims alleged in the Complaint are barred, in whole or in part, because Plaintiff

withdrew from the proposed partnership or enterprise.




                                                  -7-
      Case
       Case1:17-cv-07959-GBD-DCF
             1:17-cv-07959-GBD Document
                                  Document
                                        76-361 Filed
                                                 Filed09/19/19
                                                       04/15/19 Page
                                                                 Page9 8ofof1514



                             TWELFTH AFFIRMATIVE DEFENSE
                           (Misrepresentation or Fraudulent Inducement)

        The claims alleged in the Complaint are barred, in whole or in part, by the doctrine of

misrepresentation or fraudulent inducement.

                            THIRTEENTH AFFIRMATIVE DEFENSE
                                        (Mistake)

        The claims alleged in the Complaint are barred, in whole or in part, by the doctrine of

mistake.

                           FOURTEENTH AFFIRMATIVE DEFENSE
                                  (Unjust Enrichment)

        Plaintiff would be unjustly enriched if allowed to recover on the Complaint.

                             FIFTEENTH AFFIRMATIVE DEFENSE
                                    (Statute of Limitations)

        The claims alleged in the Complaint are barred, in whole or in part, by the applicable

statutes of limitations.

                             SIXTEENTH AFFIRMATIVE DEFENSE
                                 (Failure to Mitigate Damages)

        Plaintiff, though under a duty to do so, has failed and neglected to mitigate his alleged

damages and, therefore, cannot recover against Defendants.

                           SEVENTEENTH AFFIRMATIVE DEFENSE
                                    (Unclean Hands)

        Plaintiff is not entitled to the relief sought by virtue of his own unclean hands.

                            EIGHTEENTH AFFIRMATIVE DEFENSE
                                 (Material Breach by Plaintiff)

        Plaintiff may not enforce any agreement because Plaintiff materially breached said

agreement.




                                                 -8-
      Case
       Case1:17-cv-07959-GBD-DCF
            1:17-cv-07959-GBD Document
                                 Document
                                       76-361Filed
                                                Filed
                                                    09/19/19
                                                      04/15/19Page
                                                                Page
                                                                   109ofof15
                                                                           14



                         NINETEENTH AFFIRMATIVE DEFENSE
                           (Failure to Meet Condition Precedent)

       Plaintiff may not enforce any agreement because Plaintiff failed to comply with a

condition precedent in said agreement.

                          TWENTIETH AFFIRMATIVE DEFENSE
                                 (Duplicative Claims)

       The claims alleged in the Complaint are barred, in whole or in part, because they are

duplicative.

                                 RESERVATION OF RIGHTS

       Defendants reserve the right to assert additional defenses that may present themselves

during these proceedings and hereby reserve the right to amend their Answer to assert any such

defenses.

                                     COUNTERCLAIMS

                                     Factual Background

       1.      On or about April 25, 2014, Defendant George Avetisov met Plaintiff Amarpreet

Dhaliwal, at the Bitcoin Center, in New York City.

       2.      Over the course of approximately two weeks, they had enthusiastic discussions

about the possibility of pursuing a business together and even signed a written agreement.

       3.      Then Dhaliwal mysteriously disappeared. He abandoned the project and went

completely dark. He did not resurface until August 31, 2017, when his lawyer sent a demand

letter to HYPR Corp.—a company he had no part in founding or growing—demanding 50% of

the equity of the corporation.

       4.      Avetisov, an inventor and technology enthusiast, was in the process of developing

a new technology when the two first met. Dhaliwal expressed interest in working with Avetisov




                                               -9-
     Case
      Case1:17-cv-07959-GBD-DCF
            1:17-cv-07959-GBD Document
                                 Document
                                       76-361 Filed
                                                Filed09/19/19
                                                      04/15/19 Page
                                                                Page1110ofof1514



and in providing the business end of a shared venture that would build and market Avetisov’s

technological designs.

       5.      Dhaliwal told Avetisov that he had an extensive business background and

substantial experience in the financial world. Dhaliwal advised Avetisov that he had experience

working with hedge funds, investment funds, and trading companies. Dhaliwal also advised

Avetisov that he was currently working in some capacity for a buy-side hedge fund.

       6.      Dhaliwal further advised Avetisov that he had experience creating slide decks,

presentations, and business plans for the purposes of pitching investors and raising capital, and

that he had experience locating investors and raising capital.

       7.      Dhaliwal told Avetisov that Dhaliwal knew investors that Dhaliwal could

approach on short notice for the purposes of raising money to develop Avetisov’s designs.

       8.      Before signing an agreement with Dhaliwal on April 30, 2014, Avetisov asked

Dhaliwal to provide him with additional information regarding his business experience and

background.

       9.      In response, Dhaliwal presented Avetisov with a resume purporting to summarize

his professional background and with a slide deck that he claimed to have prepared on his own

and to have used in raising funds for “Delphia Capital,” an investment fund he claimed to have

successfully created.

       10.     The resume shows a business background at impressive firms. What it fails to

disclose, and would have been material to anyone in Avetisov’s position, was that one position

was a college internship, that Dhaliwal resigned from his next position after a relatively short

time based on the belief that he was about to be fired, and that Dhaliwal was indeed terminated

from his next position after less than a year after his supervisor expressed concerns about aspects




                                                -10-
     Case
      Case1:17-cv-07959-GBD-DCF
            1:17-cv-07959-GBD Document
                                 Document
                                       76-361 Filed
                                                Filed09/19/19
                                                      04/15/19 Page
                                                                Page1211ofof1514



of his performance. Moreover, while the resume identifies prior employment only through

2012, Dhaliwal advised Avetisov that he currently worked in some capacity for a buy-side hedge

fund and was pursuing his own projects, including Delphia Capital.

       11.     The Delphia Capital slide deck was similarly filled with false and misleading

information, including statements identifying Dhaliwal as part of three-person leadership team

which collectively had over 25 years’ experience. The slide deck also contained numerous

charts showing historical performance for an investment strategy going back several years, and

an established track record, when in fact, Delphia was a new venture that never got off the

ground.

       12.     Moreover, while Dhaliwal described the Delphia Capital slide deck as an example

of his own work product, he misled Avetisov by failing to disclose that he had actually taken and

modified a slide deck from one of his past employers.

       13.     Dhaliwal told Avetisov that he had successfully raised capital for Delphia, using

the pilfered slide deck, when in fact Dhaliwal had failed to raise capital for that (or any other)

venture. Dhaliwal did not disclose to Avetisov, for example, that in 2012 he had served as the

“investment manager” of an entity called “Brabant Capital, LLC,” which had failed after only

several months. Nor did Dhaliwal disclose to Avetisov that Delphia Capital had ceased to exist

months before Dhaliwal first met Avetisov.

       14.     Avetisov, relying on Dhaliwal’s statements and material omissions, executed the

April 30, 2014 agreement, which memorialized the parties’ intent to form a 50/50 partnership.

       15.     After signing the April 30, 2014 agreement, Dhaliwal’s responsiveness to

communications from Avetisov slowed, until it eventually stopped altogether less than a month

later. By that time, Dhaliwal had failed to accomplish or make progress on any of the tasks




                                                -11-
     Case
      Case1:17-cv-07959-GBD-DCF
            1:17-cv-07959-GBD Document
                                 Document
                                       76-361 Filed
                                                Filed09/19/19
                                                      04/15/19 Page
                                                                Page1312ofof1514



which he and Avetisov agreed he would do for the nascent venture, including preparing pitch

materials and a slide deck for investors. Dhaliwal also failed to pay his share of the expenses the

venture was incurring.

       16.     Dhaliwal’s lack of communication and participation in the venture led Avetisov to

write a text message to Dhaliwal, on or about May 19, 2014, asking Dhaliwal to let him know if

he planned to continue to work with Avetisov. After hearing no response for four days, Avetisov

wrote to Dhaliwal by text message, on or about May 23, 2014: “I’m gonna incorporate on

Monday, if you’re in let me know if not then t[h]ank you for everything. And good luck.”

       17.     Avetisov understood that the partnership contemplated and memorialized in the

April 30, 2014 agreement never formed due to Dhaliwal’s lack of participation and

communication, and Avetisov believed the agreement to be dead letter.

       18.     In or about June 2014, Avetisov formed HYPR Corp. with a new partner and has

worked diligently since that time building and growing the HYPR business.

                                  FIRST COUNTERCLAIM

                       (Rescission Based Upon Fraudulent Inducement,
                  asserted by George Avetisov against Amarpreet Dhaliwal)

       19.     Defendant incorporates its allegations, as set forth above.

       20.     Avetisov maintains that the agreement he and Dhaliwal signed is unenforceable.

       21.     To the extent the agreement is enforceable, Avetisov seeks rescission of the

agreement because he was induced to enter into the agreement by fraud, including false and

misleading statements and omissions made by Dhaliwal.

       22.     As set forth above, Dhaliwal made numerous false and misleading representations

and omissions about his current employment, prior background and professional experience,

prior work product, and prior success in raising capital and attracting investors. Dhaliwal also




                                               -12-
     Case
      Case1:17-cv-07959-GBD-DCF
            1:17-cv-07959-GBD Document
                                 Document
                                       76-361 Filed
                                                Filed09/19/19
                                                      04/15/19 Page
                                                                Page1413ofof1514



misled Avetisov to believe that he was currently employed and active in the financial industry

when in fact no employer had hired him since his termination from his final position in 2012.

       23.     Dhaliwal made such false and misleading statements and omissions for the

purpose and with the intent of causing Avetisov to partner with him and to sign the April 30,

2014 agreement.

       24.     Avetisov relied on those statements and omissions, to his detriment. Avetisov

entered into the agreement believing he was getting an experienced business partner who could

help him prepare pitch materials and raise capital from investors. Instead, he contracted with a

deceitful person with a checkered and questionable business background and no experience

raising capital on his own. This caused Avetisov significant harm, including, but not limited to:

(a) a delay in the development of his project; (b) the disclosure of his ideas and inventions to

Dhaliwal; and (c) the present lawsuit commenced by Dhaliwal relating to the April 30, 2014

agreement.

       25.     Avetisov has no adequate remedy at law for his claim against Dhaliwal.

       26.     By reason of the foregoing, Avetisov seeks an order rescinding the April 30, 2014

agreement.

                   DEMAND FOR JURY TRIAL ON COUNTERCLAIM

       Defendant Avetisov demands a jury trial on his counterclaim.

                                    PRAYER FOR RELIEF

       WHEREFORE, Defendants pray for judgment as follows:

       1.      For judgment in favor of Defendants on the Complaint;

       2.      For judgment in favor of Avetisov on the Counterclaim;

       3.      For attorneys’ fees and costs incurred to the extent permitted by law; and




                                                -13-
    Case
     Case1:17-cv-07959-GBD-DCF
           1:17-cv-07959-GBD Document
                                Document
                                      76-361 Filed
                                               Filed09/19/19
                                                     04/15/19 Page
                                                               Page1514ofof1514



      4.    For such other and further relief as this Court may deem just and proper.

Dated: New York, New York
       April 15, 2019
                                           SHAPIRO ARATO BACH LLP

                                           By:    /s/Jonathan Bach
                                                  Jonathan Bach
                                                  Jacob S. Wolf

                                           500 Fifth Avenue, 40th Floor
                                           New York, NY 10110
                                           Telephone: (212) 257-4880
                                           Facsimile: (212) 202-6417
                                           jbach@shapiroarato.com
                                           jwolf@shapiroarato.com

                                           Attorneys for Defendant George Avetisov and
                                           Nominal Defendant HYPR Corp.




                                           -14-
